DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed September 19, 2022.  Currently, claims 30, 32, 43-45, 64, 108, 111-117, 119-124 are pending.  Claims 44-45 and 121 have been withdrawn from consideration as directed to non-elected combinations.  
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
This action is FINAL.  
Any objections and rejections not reiterated below are hereby withdrawn.
Figure 7 has been replaced with a clearer representation.  This drawing was clearly presented in the provisional application.  
The 101 rejection has been withdrawn in view of the amendments to the claims to clearly require a determining that the subject has sepsis and an administering step.  

Election/Restrictions
The examiner permitted applicants to change their election in the filing of an RCE.  Applicant's election with traverse of Group I, and the combination of C19orf59, CYP1B1, HK3, S100A8, RETN, S100A12, in the paper filed February 16, 2022 is acknowledged.
Claims 44-45, 121 are withdrawn in view of the election above.  The list does not include the elected genes.  
The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is continuation of 15/124,333, filed September 7, 2016 which is a 371 of PCT/CA2015/000160, filed March 13, 2015 and claims priority to provisional 61/953,458, filed March 14, 2014.

Improper Markush Grouping
Claims 30, 32, 43, 64, 108, 111-117 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).  This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.  MPEP §803.02 further states “when the Markush group occurs in a claim reciting a process or a combination (not a single compound), it is sufficient if the members of the group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property.”
Here the method claims recite a set of at least 6 genes in Markush format.  
 	The recited alternative species in the groups set forth here do not share a single structural similarity, as each different gene that could be detected is itself located in a separate region of the genome and has its own structure.  Not all of the genes are similarly related to sepsis.  Some of the genes are over expressed and other genes are under expressed (see Claim 19, for example).  The genes are disclosed as having in common that they are related to sepsis and can be used in methods related to detecting risk for sepsis, but it is not clear from their very nature as genes that all of them possess this property, as all genes have not been disclosed to possess this property. The only structural similarity present is that all genes are inhabited on the genome. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being predictive of sepsis. 
 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  
Response to Arguments
The response traverses the rejection.  The response asserts all of the genes recited in the claims are directed to the same recognized chemical class of DNA sequences that share a nucleic acid backbone.  This argument has been reviewed but is not persuasive. 
MPEP 2117(II)(A) provides the following guidance as to what constitutes a physical, chemical, or art recognized class:
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” 
 
The recited genes do not belong to a recognized chemical class because there is no expectation from the knowledge in the art that the genes will behave in the same manner and can be substituted for one another with the same intended result achieved. In other words, there is no expectation from the knowledge in the art that each of the recited genes would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may be used to detect the risk of sepsis/organ failure. Further there is no evidence of record to establish that it is clear from their very nature that each of the recited genes possess a common property of being associated with sepsis.
The response filed September 19, 2022 tries to distinguish their claimed invention from the example given in MPEP 2117(II)(A) because the claimed fastener is not likely to be central to the invention of the claimed disposable diaper.  This argument has been reviewed but is not persuasive.  The MPEP does not make any distinction whether the Markush group is “central to the invention”.  The MPEP simply provides the requirement and thus the Markush rejection must meet these requirements to be deemed to share a single structural similarity.  

As noted previously, not all of the genes are similarly related to sepsis.  Some of the genes are over expressed and other genes are under expressed (see Claim 43, for example).  It is not clear from their very nature as genes that all of the genes recited possess this property, as all genes have not been disclosed to possess this property. It is not clear that all members of the class will behave in the same way since the claims and specification are explicit some of the genes are overexpressed while others are under expressed.  Thus, there is not expectation each member could be substituted one for the other with the expectation that the same intended result would be achieved.    
The response filed February 16, 2022 cites the data in the specification that the specification “unexpectedly established that endotoxin tolerance is present throughout the clinical course of sepsis” with a unique gene signature.  The response further argues that each of the genes in the signature has been identified on the basis of the expression pattern throughout the clinical course of sepsis and is not merely a random grouping of genes.  This argument has been thoroughly reviewed but is not persuasive.  The examiner does not dispute the specification analyzes the claimed genes however this knowledge was not in the prior art.  The response appears to agree in the characterization that the analysis provided “unexpected” results and unique determinations.  The MPEP is clear “a recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention.”   There is no evidence that this knowledge was in the art.  Thus, the Markush grouping of genes is not a recognized chemical class.  
 
MPEP 2117(II) further states the following:
Where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the compounds do not appear to be members of a recognized physical or chemical class or members of an art-recognized class, the members are considered to share a "single structural similarity" and common use when the alternatively usable compounds share a substantial structural feature that is essential to a common use. Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
 
The recited alternative species do not share a substantial common structure just because they are all made up of the same four nucleotides. The shared four nucleotides are not considered to be a substantial common structural feature to the group of genes being claimed because they are shared by ALL nucleic acids. Further, the fact that the genes are embedded within nucleic acid sequences that comprise the same four nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common use of being associated with sepsis.  Even if nucleotides are considered to be a substantial structural similarity, these four nucleotides or the nucleotide backbone is not essential to the common use since all nucleic acids have nucleotides and nucleic acid backbones.  	
The response filed September 9, 2022 submits that it would be simply illogical for the present claims to be considered to include an improper grouping on the basis that the knowledge in the art did not disclose the invention.  This argument has been reviewed but is not persuasive.  This is the requirement provided in the MPEP.  The MPEP may not contemplate the invention that is independent and distinct from other inventions to be elements of Markush groupings.  Instead, the MPEP may contemplate using Markush groupings instead for tangential claim limitations such as lists of fasteners as noted by the response.  Applicant appears to be suggesting that the disclosure of multiple inventions in a list should circumvent restriction requirements.  
Applicant acknowledges the list of 99 genes recited in the Claim and states the Office improperly considers the genes individually.  This argument has been reviewed but is not persuasive because it is unclear how the list may be considered as groupings.  Even then, the number of “groups” of 6 genes of 99 is an improper Markush grouping. 
The PCT International Search and Preliminary Examination Guidelines from July 2021 consider a very similar method of analyzing various expression of genes presented in a Markush list (see Example 41, 10.59B, page 101).  The Guidelines provide an analogous test for Markush Practice.  

    PNG
    media_image1.png
    145
    743
    media_image1.png
    Greyscale

The International Guidelines concludes that the alternatives have a common property but the alternatives do not have a common structure and are not considered to be a recognized class of chemical compounds because each of the biomarkers identified come from diverse gene/protein families.  Therefore, each biomarker is considered to be a separate invention.  While this analysis is found in the PCT International Search and Examination Guidelines this is informative for how common structure and recognized class of compounds is understood.  
The response cites two PTAB decisions to support that their position.  It is noted that neither of these decisions are precedential.  Even more, the Ex parte Ren decision relies upon the allowability of a true generic claim which is not analogous to the instant claims where the invention, as argued by the response, is the 99 genes in the Markush list.  
It is maintained that the extensive number of distinct genes recited in Claim 30 do not share a “single structural similarity” because they do not share any substantial common structure and they do not belong to the same recognized physical or chemical class, or to the same art recognized class.  Thus, for the reasons above and those already of record, the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 32, 43, 64, 108, 111-117, 119-120, 122-124 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 30 is directed to a sample gene signature which is provided by level of expression for each of at least 6 elected ETS genes, comparing the sample gene signature with a reference gene signature to determine a difference. The claim does not specifically teach whether any difference is encompassed by the claim, whether each of the 6 genes must show a difference from a reference or whether some particular difference of fold is required.  The claim does not provide how the gene signature is determined, whether there is some formula to combine the expression levels that yields a gene signature or whether the gene signature is merely a collection of data from the level of expressions.  The wherein clause simply provides “the difference …indicates sepsis….”  The specification does not clearly provide how to determine whether there was a difference between a sample gene signature and a reference gene signature.  Clarification of the metes and bounds is required.  Claims 30, 32, 43, 64, 108, 111-117, 119-120, 122-124 are similarly rejected. 
Response to Arguments
	The response traverses the rejection.  The response asserts a person skill in the art would readily be able to determine whether there is a difference between the sample gene signature and the reference gene signature. This argument has been considered but is not convincing because it is a scientific certainty that no two patterns would ever be identical.  Thus, there would always be a difference such that every subject would be identified at risk for sepsis or risk of organ failure.  Thus, requiring administration of a treatment.  This is indefinite.  Thus for the reasons above and those already of record, the rejection is maintained.

Claim Rejections - 35 USC § 112- 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
 
 
Claim 122 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 122 requires determining the expression of the same 6 genes recited in Claim 120.  The claims are identical in scope.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
	The response traverses the rejection.  The response asserts Claim 120 is directed to comprises which is open claim language to allow for additional genes.  The response asserts Claim 122 requires the plurality of genes “are”.  “Are” is not a recognized transitional phrase.  In the event Applicants believes “are” is equivalent to “consisting of” such that the 6 genes and no additional genes may be determined, Applicant may clearly amend the claims to require this.  “Are” is not limiting to only the 6 recited genes.   Thus, for the reasons above and those already of record, the rejection is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 30, 32, 43, 108, 111-117, 119-120, 122-124 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al.  (Critical Care, Vol. 14, R237, 2010) in view of Roberts et al. (Clin Pharmacokinet, Vol. 45, No. 8, pages 755-773, 2006).  
Tang teaches genome wide transcription profiling of human sepsis.  Tang reviews the teachings in the art that use array-based methods for analyzing large numbers of genes and their association with sepsis for diagnostics.  Like the instant application, Tang teaches performing electronic searches and analyzing searches in multiple microarray data repositories (abstract).  Tang reviews the art that teaches microarray experiments performed on Affymetrix platforms, including the U133 array that comprises each of the 6 elected genes, namely C19orf59, CYP1B1, HK3, RETN, S100A12 and S100A8.   Thus, Tang teaches the art determined in biological samples the level of expression of at least 6 ETS genes, and compares to reference signatures.  
Tang further identifies S100A12 and S100A8 as increased expression in sepsis patients.  In particular Talwar, Table 5, page 8, is cited as showing increased expression of these S100A genes in early sepsis (0 to 24 hours).  Moreover, Prucha, page 8, Table 5 indicates in late sepsis patients S100A8 is increased.  Thus, the art identifies a difference between sample and reference values for S100A8 and S100A12 which indicates sepsis in either the early or late stage.  
Tang does not teach treating patients identified with sepsis with an antibiotic or an agent that counteracts endotoxin tolerance.  
However, Roberts teaches antibacterial dosing in intensive care.  Roberts teaches treatment of sepsis  with early and appropriate antibacterial therapy remains an important intervention for patients (abstract).  Roberts teaches B-lactams, carbapenems, ciprofloxacin/fluoroquinolone are all known treatments.  Roberts discusses different properties of the antibacterials for efficacy.  

    PNG
    media_image2.png
    407
    392
    media_image2.png
    Greyscale

	Therefore, it would have been prima facie obvious prior to the instant invention to have diagnosed sepsis using the methods known in the art as reviewed by Tang and upon diagnosis to treat individuals with sepsis with known antibacterials as taught by Roberts.  Once the ordinary artisan had diagnosed sepsis, treatment with known antibacterials would have been prima facie obvious.  Roberts teaches the treatment of sepsis is time sensitive.  
Response to Arguments
The response traverses the rejection.  The response asserts Claim 30 requires determining the level of expression for each of a plurality of at least 6 ETS genes.  The response argues Tang with Robert of Poll does not teach the determining step.  The response acknowledges Tang discloses S100A12 and S100A8 are increased in sepsis patients.  As noted in the rejection, “Tang reviews the art that teaches microarray experiments performed on Affymetrix platforms, including the U133 array that comprises each of the 6 elected genes, namely C19orf59, CYP1B1, HK3, RETN, S100A12 and S100A8.   Thus, Tang teaches the art determined in biological samples the level of expression of at least 6 ETS genes, and compares to reference signatures.”  The instant claims, as discussed above, require any difference as indicative of sepsis.  The claim does not require all 6 ETS gene are different.  The claim does not require any required measure of difference.  The expression level of all of the genes on the Affymetrix platforms were determined which encompasses at least six ETS genes.    Thus, for the reasons above and those already of record, the rejection is maintained.

Claim(s) 30, 43, 64, 108, 111-117, 119-120, 122-124 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al.  (Critical Care, Vol. 14, R237, 2010) in view of Tom van der Poll (Immunotherapy of sepsis, The Lancet Infectious diseases, Vol 1, 2001, pages 165-174). 
Tang teaches genome wide transcription profiling of human sepsis.  Tang reviews the teachings in the art that use array-based methods for analyzing large numbers of genes and their association with sepsis for diagnostics.  Like the instant application, Tang teaches performing electronic searches and analyzing searches in multiple microarray data repositories (abstract).  Tang reviews the art that teaches microarray s experiments performed on Affymetrix platforms, including the U133 array that comprises each of the 6 elected genes, namely C19orf59, CYP1B1, HK3, RETN, S100A12 and S100A8.   Thus, Tang teaches the art determined in biological samples the level of expression of at least 6 ETS genes, and compares to reference signatures.  
Tang further identifies S100A12 and S100A8 as increased expression in sepsis patients.  In particular Talwar, Table 5, page 8, is cited as showing increased expression of these S100A genes in early sepsis (0 to 24 hours).  Moreover, Prucha, page 8, Table 5 indicates in late sepsis patients S100A8 is increased.  Thus, the art identifies a difference between sample and reference values for S100A8 and S100A12 which indicates sepsis in either the early or late stage.  
Tang does not teach treating patients identified with sepsis with an antibiotic or an agent that counteracts endotoxin tolerance including immunotherapy.
	Poll teaches sepsis is a clinical syndrome that results from a systemic host response to infection.  Poll teaches immunomodulatory strategies have reached the phase of clinical evaluation in patients with sepsis.  Poll lists several immunomodulatory agents tested in controlled clinical trials in patients with sepsis.  
  
    PNG
    media_image3.png
    461
    395
    media_image3.png
    Greyscale


Therefore, it would have been prima facie obvious prior to the instant invention to have diagnosed sepsis using the methods known in the art as reviewed by Tang and upon diagnosis to treat individuals with sepsis with known immunotherapy as taught by Poll.  Once the ordinary artisan had diagnosed sepsis, treatment with known immunotherapies would have been prima facie obvious.  Roberts teaches the treatment of sepsis is time sensitive.  
Response to Arguments
The response traverses the rejection.  The response asserts Claim 30 requires determining the level of expression for each of a plurality of at least 6 ETS genes.  The response argues Tang with Robert of Poll does not teach the determining step.  The response acknowledges Tang discloses S100A12 and S100A8 are increased in sepsis patients.  As noted in the rejection, “Tang reviews the art that teaches microarray experiments performed on Affymetrix platforms, including the U133 array that comprises each of the 6 elected genes, namely C19orf59, CYP1B1, HK3, RETN, S100A12 and S100A8.   Thus, Tang teaches the art determined in biological samples the level of expression of at least 6 ETS genes, and compares to reference signatures.”  The instant claims, as discussed above, require any difference as indicative of sepsis.  The claim does not require all 6 ETS gene are different.  The claim does not require any required measure of difference.  The expression level of all of the genes on the Affymetrix platforms were determined which encompasses at least six ETS genes.    Thus, for the reasons above and those already of record, the rejection is maintained.

Duplicate Claims
Applicant is advised that should claim 119 be found allowable, claims 120, 122  will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Moreover, it is noted if Claim 30 is limited to the elected invention, claim 30 would also be a duplicate of 119, 120, 122.  

Conclusion
No claims allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CA2745189 (July 2010) teaches HK3 gene expression in sepsis. 
Ong et al. (US 2016/0244834, August 2016) teaches S100a12 expression and Sepsis (see Table 19, 22).
Ling et al. (US 2014/0162370, June 2014) teaches CST3 expression and sepsis (see para 7, 9, 34, Table 1). 
Brandon et al. (US 2016/0055295, February 2016) teaches RETN gene expression and sepsis (para 129, 316, 663).    
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        October 12, 2022